DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3 of U.S. Patent No. 10726295. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10726295
13. (New) A method comprising:


 
displaying a first image corresponding to a first medical case whose attribute is diffuse; 







detecting a selection of the first image; and 


displaying a second image corresponding to an image in a first tomographic plane of a first subject, a third image corresponding to an image in a second tomographic plane of the first subject, and a fourth image corresponding to an image in a third tomographic plane of the first subject in a first way after the detection of the first image, wherein the second image, the third image and the fourth image correspond to the first medical case, wherein the first tomographic plane is closest to a top of a head of the first subject among the first tomographic plane, the second tomographic plane, and the third tomographic plane, wherein the third tomographic plane is farthest away from the top among the first tomographic plane, the second tomographic plane, and the third tomographic plane, and wherein the first way is that the second image, the third image, and the fourth image are displayed at a same time on the display.
1. A control method for an information terminal, the control method being executed by a computer of the information terminal, and comprising:

 receiving medical case data items for medical cases, the medical case data items including thumbnail images corresponding to medical images for the medical cases, the medical images being determined on the basis of a target medical image that is interpreted; displaying a display screen including the thumbnail images on a display; 

detecting a selected thumbnail image from among the thumbnail images; and 

displaying a first thumbnail image, a second thumbnail image, and a third thumbnail image in a first way or a second way, wherein the medical case data items, the medical cases, the thumbnail images, and the medical images are in one-to-one relationship, the thumbnail images include the first thumbnail image, the second thumbnail image, and the third thumbnail image, each of the medical case data items includes first information indicating a corresponding medical image, second information indicating whether the corresponding medical case is diffuse or localized, and third information indicating first medical images for the medical case, the corresponding medical image and the first medical images are obtained through one medical examination performed on a subject, the corresponding medical image and the first medical images include a first image in a first tomographic plane of the subject, a second image in a second tomographic plane of the subject, and a third image in a third tomographic plane of the subject, the first tomographic plane is closest to a top of a head of the subject among the first tomographic plane, the second tomographic plane, and the third tomographic plane, the third tomographic plane is farthest away from the top among the first tomographic plane, the second tomographic plane, and the third tomographic plane, the first thumbnail image corresponds to the first image, the second thumbnail image corresponds to the second image, and the third thumbnail image corresponds to the third image, if the second information corresponding to the selected thumbnail image indicates that the medical case corresponding to the selected thumbnail image is diffuse, the first thumbnail image, the second thumbnail image, and the third thumbnail image are displayed in the first way, if the second information corresponding to the selected thumbnail image indicates that the medical case corresponding to the selected thumbnail image is localized, the first thumbnail image, the second thumbnail image, and the third thumbnail image are displayed in the second way, the first way is that the first thumbnail image, the second thumbnail image, and the third thumbnail image are displayed at a same time on the display, and the second way is that (i) the second thumbnail image is displayed on the display after the first thumbnail image is displayed on the display and the third thumbnail image is displayed on the display after the second thumbnail image is displayed on the display, or (ii) the second thumbnail image is displayed on the display after the third thumbnail image is displayed on the display and the first thumbnail image is displayed on the display after the second thumbnail image is displayed on the display.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 13:
Step 1: 
Claim 13 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “method” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 13 as a whole recites a method of facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 13 in general is about the display of a thumbnail image with diffused attribute (e.g., diffused lesion) followed by a detection of a selection and display of the image and planes thereof at the same time.
The limitation of “detecting a selection of the first image” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. For example, “detecting a selection” can be understood as one’s brain, and an individual is able to make a detection/ and or selection of a first image.
Similarly, the limitation of display of the second, third and fourth image in tomographic planes and proximities thereof as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation by one’s own mental processes. For example, displaying of an image in a tomographic plane is a process which can be performed as a mental process, or merely on pencil and paper. Display of 2nd, 3rd and 4th images and planes thereof can be made in a similar fashion as a mental process, or merely on pencil and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only one generic physical element – “display” to perform displaying of the 2nd- 4th images at the same time.  As will be explained below, these various tasks can be performed as mental steps. With respect to the displaying of “the second image, the third image and fourth image” at the same time, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of a drawing using a pen and paper. For example, a human can make a drawing of images on planes (for example XYZ planes) using a pen and paper. 
With respect to the function of “display”, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of manually displaying.  The claim does not preclude manual display options. Moreover, the display/ GUI (graphic user interface) is a generic display and also constitutes a standard computer interface to implement an otherwise abstract idea.
By utilizing the display to facilitate displaying of a collective set of images at the same time (e.g., 2nd- 4th images) it does not add anything that doctors/ practitioners normally do in the field medical imaging on a daily basis.  This is merely a means to facilitate a process of organizing human activity.  See MPEP 2106.04(a)(2)(II).
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "…the display" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takata et al (US PAP 2015/ 0173684), “Takata” (IDS).
As per claim 13, as best understood and in light of the rejections, Takata teaches displaying a first image corresponding to a first medical case whose attribute is diffuse (i.e., a number of one-directionally viewed images that is either a number of tomography images continuously viewed in response to continuous first operation instructions including the first operation instruction in the first state or a number of tomography images continuously viewed in response to continuous second operation instructions including the second operation instruction in the second state; and a locality determining unit configured to determine whether the object part is a diffuse lesion based on a change in the number of one-directionally viewed images) see for example the abstract, fig. 2A- B, 14 A- B, [0032- 33] and claim 11; 
detecting a selection of the first image (i.e., specify a region of interest in an image by a user, and to search an image having similar image feature information to that in the specified region of interest. In this method, however, since the region of interest contains an image region other than a lesion focused by the user, there is a problem that a search result may not always be an image similar to the lesion. As a convention technique to solve this problem, PTL 1 discloses a technique which performs a process of extracting a lesion region from a region of interest specified by a user, and then searches an image having image feature information similar to that of the extracted lesion region) see for example [0030- 33] and claim 11; and 
displaying a second image corresponding to an image in a first tomographic plane of a first subject, a third image corresponding to an image in a second tomographic plane of the first subject, and a fourth image corresponding to an image in a third tomographic plane of the first subject in a first way after the detection of the first image, wherein the second image, the third image and the fourth image correspond to the first medical case, wherein the first tomographic plane is closest to a top of a head of the first subject among the first tomographic plane, the second tomographic plane, and the third tomographic plane, wherein the third tomographic plane is farthest away from the top among the first tomographic plane, the second tomographic plane, and the third tomographic plane, and wherein the first way is that the second image, the third image, and the fourth image are displayed at a same time on the display (i.e., a smallest tomography image position number (e.g., "1") may be assigned to a particular tomography image of the object part, for example, a tomography image of a tomographic slice plane nearest to foot, and the tomography image position number of the tomography image may be increased as the tomographic slice plane becomes farther from the particular tomography image. In contrast, a smallest tomography image position number (e.g., "1") may be assigned to a particular tomography image of the object part, for example, a tomography image of a tomographic slice plane nearest to head, and the tomography image position number of the tomography image may be increased as the tomographic slice plane becomes farther from the particular tomography image. FIG. 6A shows an example in which the smallest tomography image position number "1" is assigned to tomography image L1 which is nearest to point P in lung area LA (a point nearest to foot in lung area LA) among tomography images L1, L2 and L3. Further, the second smallest tomography image position number "2" is assigned to tomography image L2 which is the second nearest to point P in lung area LA among tomography images L1, L2 and L3. Furthermore, the third smallest tomography image position number "3" is assigned to tomography image L3 which is the third nearest to point P in lung area LA among tomography images L1, L2 and L3. It may be needless to say that a point nearest to head in lung area LA may be represented as point P) see for example [0085- 86]; the abstract, [0033] and claim 11 disclose “a number of one-directionally viewed images that is either a number of tomography images continuously viewed in response to continuous first operation instructions including the first operation instruction contained in the first state or a number of tomography images continuously viewed in response to continuous second operation instructions including the second operation instruction contained in the second state; and a locality determining unit configured to determine whether the object part is a focal lesion or a diffuse lesion based on a change in the number of one-directionally viewed images, wherein the tomography image position number is assigned such that a tomography image of a tomographic slice plane closer to a particular portion of the object part has a smaller tomography image position number”.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daw (US Patent 7155043) (IDS).
As per claim 13, Daw teaches displaying a first image corresponding to a first medical case whose attribute is diffuse see for example fig.5 wherein a thumbnail window 120 contains a thumbnail sized, namely miniature, visual image of every single slice 26 in the series within a window, wherein these slices correspond to the spinal column of the patient for which an analysis is being performed for breast cancer, wherein cancer may have metastasized and spread to locations within the spinal column or other adjacent locations;
detecting a selection of the first image (i.e., slice selected in a series using selection button 60 and identified thereafter) see for example column 8 lines 45- 65; and 
displaying a second image corresponding to an image in a first tomographic plane of a first subject, a third image corresponding to an image in a second tomographic plane of the first subject, and a fourth image corresponding to an image in a third tomographic plane of the first subject in a first way after the detection of the first image, wherein the second image, the third image and the fourth image correspond to the first medical case, wherein the first tomographic plane is closest to a top of a head of the first subject among the first tomographic plane, the second tomographic plane, and the third tomographic plane, wherein the third tomographic plane is farthest away from the top among the first tomographic plane, the second tomographic plane, and the third tomographic plane, and wherein the first way is that the second image, the third image, and the fourth image are displayed at a same time on the display (i.e., Each series (of slices) 24 is composed of a large number of images, each image representing a slice 26 within the medical body under examination. The slice 26 is a cross-sectional view of particular tissues within a plane of the medical body under interest. A second slice 26 is taken spaced a small distance away from the first slice 26. A third slice 26 is then taken spaced from the second slice. A number of slices 26 are taken in each series 24 for the study being conducted until N slices have been collected and stored… The slices 26 of the same number in the different series 24 thus are from the same location in the human body in each series. A slice set 32 is made up of one slice from each of the series taken at the same location within the medical body under study. For example, a group made of slice number three from each of the series 24 would comprise a slice set 32) see for example column 6 lines 50- column 7 line 10; column 8 lines 45- 60 discloses “…once a slice has been selected in a series. Moving the image data from one series to another will display the same slice number in the different series. The medical personnel may thus look at slice number 6 in the T1 series data, then slice number 6 within the T2 series data, then in the same slice 6 in the STIR series or any of the other series which is desired… This provides tremendous advantages to medical personnel who wish to compare a slice within one series to another within a particular medical body of interest. Additionally, slices can be organized in a slice set and have each slice from the set displayed simultaneously”; column 9 line 35- column 10 line 35 disclose “…By pressing display mode button 76, the user is able to select the number of images simultaneously shown on the visual display. They can select single image mode, which is shown in FIG. 3 having a single image on the screen. Alternatively, dual mode may be selected in which two images are shown on the screen side by side, quad mode selected in which four images are shown on the screen. Other modes may also be selected for showing multiple images on the screen, each image being selected from a different series. When the event the link button 74 is enabled, multiple series are shown on the screen at the same time and the same slice from each series will be shown. The slices are thus linked together so that when the user moves from one slice to another slice within a series that the visual display for the other series will also move to a matching slice within their own series so they are linked together. The user may thus have a slice from four different series displayed at the same time and be assured that the same slice from each series representing the same region in the medical body under study will be simultaneously displayed from each of the four series at the same time on the screen”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US PAP 2003/ 0212327) discloses displaying a first image corresponding to a first medical case whose attribute is diffuse see for example fig. 15- 17; 
detecting a selection of the first image (i.e., CAD markers identifying suspicious lesions are superimposed on the thick-slice images 1502 to direct the attention of the user to those particular locations. Preferably, the CAD markers are generated from the volumetric ultrasound scan data used to generate the displayed thick-slice images 1502, although the scope of the preferred embodiments is not so limited. According to a preferred embodiment, the CAD markers are displayed responsive to the user pressing a "show CAD marker" button (not shown) on keypad 1822, and are superimposed on the currently-showing thick-slice display, i.e. the thick-slice array 1502 or the enlarged thick-slice image 1702. The CAD markers may be color-coded, size-coded, shape-coded, mode-coded (blinking, flashing, etc.), etc., and/or accompanied by nearby alphanumeric tags or text messages to conveniently portray higher-suspiciousness lesions versus lower-suspiciousness lesions. Preferably, where the user presses the "show CAD marker" button as the thick-slice array 1502 is displayed, the active thick-slice image is automatically selected to be that member containing the most-suspicious lesion, the cursor 1512 is automatically relocated to the location of that lesion, and the planar ultrasound images 1506 and 1508 thereby automatically show the location of that lesion in the center of the planar image displays and mark that location with the range markers 1513-1514 and an optional additional indicator) see for example [102]; and 
displaying a second image corresponding to an image in a first tomographic plane of a first subject, a third image corresponding to an image in a second tomographic plane of the first subject, and a fourth image corresponding to an image in a third tomographic plane of the first subject in a first way after the detection of the first image, wherein the second image, the third image and the fourth image correspond to the first medical case, wherein the first tomographic plane is closest to a top of a head of the first subject among the first tomographic plane, the second tomographic plane, and the third tomographic plane, wherein the third tomographic plane is farthest away from the top among the first tomographic plane, the second tomographic plane, and the third tomographic plane, and wherein the first way is that the second image, the third image, and the fourth image are displayed at a same time on the display (i.e., the array of thick-slice images 1502 is displayed next to planar ultrasound images 1504 including a raw ultrasound image 1506 and an orthogonal thin-slice image 1508. At step 1404, an active member of the thick-slice array is selected, such as by receiving a simple mouse point-and-click from the user, and is then highlighted. With respect to FIG. 15, thick-slice array 1502 comprises an active member 1510 having a highlighted marking 1519 shown thereon. First and second range markers 1513 and 1514, respectively, are provided on the raw ultrasound image 1506 and the orthogonal thin-slice image 1508, respectively, marking the upper and lower border of the thick-slice region of the active slice 1510 at a horizontal position corresponding to a cursor marker 1512 thereon) see for example [0085] and fig. 15 (reproduced below).


    PNG
    media_image1.png
    473
    640
    media_image1.png
    Greyscale


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov